PER CURIAM.
In our former opinion in this case we affirmed the judgment of the lower court, hut subsequently granted a rehearing, in order that we might further consider whether the lower court committed error in giving an instruction upon the measure of damages which charged the jury that in determining the measure of damages they should take into consideration the habits of deceased, but failed to specify particularly what habits they were authorized to so consider.
If appellant desired that the court instruct with greater particularity as to what habits should be considered it should have presented to the court and requested the giving of instructions fully covering the subject in accordance with its view of the law. Having failed so to do, it is not now entitled to complain of the omission. This, we think, is the generally accepted view. Backus v. Fort Street Union Depot, 169 U. S. 557, 18 Sup. Ct. 445, 42 L. Ed. 853; Kansas City etc. Ry. Co. v. Henrie, 87 Ark. 443, 112 S. W. 967; Galveston Oil Co. v. Malin, 60 Tex. 645; Sharon v. Winnebago Furniture Mfg. Co., 141 Wis. 185, 124 N. W. 299; Warren etc. R. Co. v. Waldrop *280(Ark.), 123 S. W. 792; Greenway v. Taylor Co., 144 Iowa, 332, 122 N. W. 943.
No prejudicial error appearing, the judgment of the lower court is affirmed.
The CHIEF JUSTICE, being disqualified, took no part in the determination of this cause.